191 F.2d 683
CBS STEEL & FORGE CO.v.SHULTZ et al.
No. 12864.
United States Court of Appeals Ninth Circuit.
Sept. 17, 1951.

Richard A. Perkins, Los Angeles, Cal., for appellant.
Lyle W. Rucker, Los Angeles, Cal., for appellees Shultz and Puetz.
Before MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
Howard Lane and Harold W. Gentis brought an action against appellant.  Appellant, as a third-party plaintiff, served a third-party complaint on Gordon W. Shultz, Ernest Peutz and Lee McCoy, as third-party defendants.  See Rule 14(a) of the Federal Rules of Civil Procedure, 28 U.S.C.A.  Shultz, Puetz and McCoy moved to dismiss the third-party complaint for lack of jurisdiction and for failure to state a claim upon which relief could be granted.  From an order (improperly called a judgment) granting the motion and dismissing the third-party complaint, appellant has appealed.  That order was not a final decision, within the meaning of 28 U.S.C.A. § 1291, and was not appealable.  Baltimore & Ohio R.R. Co. v. United Fuel Gas Co., 4 Cir., 154 F.2d 545; County Bank v. First National Bank, 4 Cir., 184 F.2d 152.  Therefore the appeal is dismissed.